Case: 20-30783     Document: 00516107675         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 24, 2021
                                  No. 20-30783                         Lyle W. Cayce
                                                                            Clerk

   Luis Sanchez, formerly known as John Doe,

                                                           Plaintiff—Appellant,

                                       versus

   Chevron North America Exploration and Production
   Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-11232


   Before Jones, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          An employee sued his employer for discrimination and retaliation
   under various federal statutes. Service on the defendants was untimely.
   Rather than dismiss the case, the magistrate judge allowed the employee to
   amend his complaint to comply with the Federal Rules of Civil Procedure.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30783        Document: 00516107675              Page: 2       Date Filed: 11/24/2021




                                         No. 20-30783


   Ultimately, though, the magistrate judge dismissed the case for failure to
   comply with several court orders and for failure to state a claim upon which
   relief could be granted. We REVERSE and REMAND.
                FACTUAL AND PROCEDURAL BACKGROUND
           Luis Sanchez filed a complaint in the United States District Court for
   the Eastern District of Louisiana against his former employer, Chevron
   North America Exploration and Production Company. He brought claims
   under Title VII and 42 U.S.C. § 1981 for “unlawful employment practices on
   the basis of national origin, a hostile work environment, retaliation, a
   retaliatory hostile work environment, and to provide appropriate relief.” 1
   Sanchez claimed that the discrimination and harassment he experienced
   were due to his Puerto Rican heritage.
           Service of process on Chevron proved difficult and was not completed
   within the 90-day limit of Federal Rule of Civil Procedure 4(m). Chevron
   sought dismissal under Rule 12(b)(6) due to the failure to serve timely and,
   alternatively, because the complaint had not stated a claim upon which relief
   could be granted. The parties then consented to having a United States
   Magistrate Judge conduct all proceedings and enter a final judgment. That
   consent causes us to refer to the magistrate judge as the “district court” in
   this opinion.




           1
             The initial complaint stated a claim only for national-origin discrimination under
   Section 1981, which Chevron argued in its first motion supported dismissal for failure to
   state a claim. The last complaint filed may have improperly grouped national-origin
   discrimination under Section 1981, but it explicitly alleged racial discrimination. The
   relevant heading, with various forms of emphasis removed, read: “claims of race and
   national origin discrimination within the four year 42 USC § 1981 statute of limitations and
   background information for Title VII hostile work environment claims based on race and
   national origins.”




                                                2
Case: 20-30783        Document: 00516107675             Page: 3      Date Filed: 11/24/2021




                                        No. 20-30783


           In its first order, the district court agreed with Chevron that the
   complaint was insufficient because it amounted to “a 25-page stream of
   consciousness-like recitation of grievances against various individuals
   apparently associated with or employed by Chevron.” The court determined
   that dismissal would be inappropriate, though, because Sanchez would be
   prevented from bringing his claims in a new case. The court concluded that,
   “as a ‘lesser sanction’ for untimely service in lieu of dismissing this action,”
   Sanchez could amend the complaint such that it pled each cause of action
   separately and identified the facts supporting each element of the claim.
           Importantly, the court commented that “[u]nless [Sanchez] intends
   to explain a basis for doing so, factual allegations outside the applicable
   statute of limitations should not be included and [Sanchez] should avoid
   pleading irrelevant, non-actionable petty grievances solely to add to the page
   count of the Complaint.” The supposed irrelevant grievances that the court
   referenced are those Sanchez alleged to support his hostile-work-
   environment claim. 2
           After the initial order, Sanchez filed an amended complaint. The
   court sua sponte struck it as noncompliant. Sanchez had placed many of the
   facts predating the limitations period in a “background information” section
   of that version. The court again referred to the length of the complaint and
   disapproved of the inclusion of facts that fell outside of the “four-year
   limitations period.”
           Sanchez then filed another, shorter complaint. He included two
   paragraphs captioned as a “reservation of rights background information”



           2
             In this first order, the court also identified six examples from the original
   complaint that it deemed not actionable or lacking enough information to understand why
   it would be actionable. The examples described events that took place in 2016 or earlier.




                                              3
Case: 20-30783       Document: 00516107675          Page: 4    Date Filed: 11/24/2021




                                     No. 20-30783


   for his Section 1981 and Title VII hostile-work-environment claims. The two
   paragraphs claimed that Sanchez was entitled to reference background facts
   predating the period of the actionable events. Chevron filed another motion
   to dismiss, this time for failure to state a claim and for failure to comply with
   the court’s prior orders.
          The court also struck this third complaint, stating that it was “faced
   with another incoherent pleading from which no plausible claims [could] be
   discerned.” It continued to reject Sanchez’s inclusion of “10 pages of facts
   falling outside the applicable statutes of limitations that [Sanchez] had been
   expressly directed to excise.” Then, the court provided Sanchez with a
   “plead-by-numbers instruction” list, which included the following: “1.
   Decide what causes of action you wish to plead”; “2. Do the research to
   determine the elements of each cause of action”; “3. After identifying each
   cause of action separately, separately plead only the facts necessary to
   support those causes of action under the relevant statutes, the caselaw
   interpreting them and Twombly and Iqbal”; “4. Do not plead facts that fall
   outside the relevant statute of limitations or that are otherwise extraneous or
   de minimis”; “5. Identify each actor whose conduct is pleaded and explain in
   sufficient detail why his/her conduct is important”; and “6. Do this all in 15
   pages or less.”
          Sanchez responded with a 19-page complaint. Sanchez again claimed
   a right to describe events that occurred prior to the period covered by the
   statute of limitations. In its third motion to dismiss, Chevron identified the
   length of the complaint as one of several violations of the court’s previous
   orders. Sanchez failed to respond to Chevron’s third motion to dismiss due
   to a later-admitted error of counsel.        The court dismissed the case,
   characterizing the motion as unopposed. The order stated that Sanchez “has
   repeatedly failed to comply with the [c]ourt’s orders . . . directing him to
   amend his complaint to comply with Rule 8.”



                                          4
Case: 20-30783      Document: 00516107675           Page: 5   Date Filed: 11/24/2021




                                     No. 20-30783


          Sanchez moved for reconsideration, and the court wrote a lengthier
   order denying the motion. It reviewed the claims and held that the allegations
   that were within the statute of limitations consisted of “non-actionable
   grievances.” It also commented that Sanchez had “repackage[d] the stale
   factual matters as a long-running hostile work environment even though he
   did not separately plead a hostile work environment claim as he was
   instructed to do.” The court “readily agree[d]” with Chevron’s argument
   about Sanchez’s lack of compliance with prior court orders. It identified
   specific instances of failure to comply and noted that Rule 41(b) provided it
   with the authority to dismiss the action. The court stated that it was
   dismissing pursuant to Rules 41(b) and 12(b)(6).
                                   DISCUSSION
          Sanchez appeals the district court’s dismissal of his case. First, we
   review the district court’s involuntary dismissal of Sanchez’s case for failure
   to comply with a court order under Rule 41(b). Second, we review the grant
   of Chevron’s 12(b)(6) motion to dismiss for failure to state a claim.
   I.     Dismissal for failure to comply with court orders
          Under the Federal Rules of Civil Procedure, dismissal of a complaint
   is appropriate when “the plaintiff fails to prosecute or to comply with these
   rules or a court order.” FED. R. CIV. P. 41(b). We review such dismissals for
   an abuse of discretion. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.
   1988). We categorize some of the failures by the Plaintiff that led to the
   dismissal as being noncompliant with orders regarding docket management.
   We review a dismissal on those grounds also for an abuse of discretion. In re
   Deepwater Horizon, 907 F.3d 232, 234 (5th Cir. 2018). An abuse of discretion
   occurs “when [the] ruling is based on an erroneous view of the law or a clearly
   erroneous assessment of the evidence.” Id. at 234–35 (quoting Elementis
   Chromium v. Coastal States Petroleum, 450 F.3d 607, 610 (5th Cir. 2006)).




                                           5
Case: 20-30783         Document: 00516107675               Page: 6       Date Filed: 11/24/2021




                                           No. 20-30783


           Sanchez challenges the limitations as to scope and number of pages
   the court placed on the amended complaints.                     He also challenges the
   dismissal itself.      Chevron argues that regardless of the validity of the
   limitations, Sanchez was bound to follow the court’s orders or seek leave to
   deviate, which he did not.
           Certainly, trial courts have the inherent authority “to manage their
   own affairs so as to achieve the orderly and expeditious disposition of cases.”
   Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995) (quoting Link v.
   Wabash R.R. Co., 370 U.S. 626, 630 (1962)). Panels of this court have
   convincingly concluded that docket management can include setting
   prolixity limits on pleadings. See, e.g., Barnes v. Tumlinson, 597 F. App’x 798
   (5th Cir. 2015); Jumonville v. Department of Treasury, 50 F.3d 1033 (5th Cir.
   1995); Cesarani v. Graham, 25 F.3d 1044 (5th Cir. 1994). 3
           Our initial discussion will concern factual allegations of events
   predating the period covered by the statute of limitations. Sanchez sought to
   plead these older events in support of his hostile-work-environment claim. A
   claim of a hostile work environment needs to support that “the workplace is
   permeated with discriminatory intimidation, ridicule, and insult, that is
   sufficiently severe or pervasive to alter the conditions of the victim’s
   employment and create an abusive working environment.”                           Stewart v.
   Mississippi Transp. Comm’n, 586 F.3d 321, 328 (5th Cir. 2009) (quoting
   National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002)). Events
   that occurred earlier than the limitations period may be considered “so long



           3
             Two of these opinions were decided before the Supreme Court changed pleading
   standards to require sufficient detail to make the claim plausible on its face. See Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 (2007). Those
   changes may have altered the analysis of the reasonableness of page limitations, but we need
   not address that possibility here.




                                                 6
Case: 20-30783      Document: 00516107675          Page: 7    Date Filed: 11/24/2021




                                    No. 20-30783


   as an act contributing to that hostile environment takes place within the
   statutory time period.” Morgan, 536 U.S. at 105. That means that when “an
   act contributing to the claim occurs within the filing period, the entire time
   period of the hostile environment may be considered by a court for the
   purposes of determining liability.” Id. at 117. We have held that “evidence
   presented in support of these claims may fall outside of the statutory period.”
   Abner v. Kansas City S. R.R. Co., 513 F.3d 154, 166 (5th Cir. 2008).
          The district court informed Sanchez that he must remove the out-of-
   time facts or that he had not adequately explained their relevance because he
   had not asserted a hostile-work-environment claim. We hold that throughout
   the back-and-forth filings with the court, Sanchez pled enough to support the
   relevance of these older facts. For example, in its first motion to dismiss,
   Chevron commented that the statute of limitations on many of the allegations
   passed “long ago” and that Sanchez had failed to invoke “the continuing
   violation doctrine,” which allows older events to be considered. Sanchez
   responded: “[w]hile the complaint outlines a long standing pattern and
   practice of discrimination against Plaintiff for the purpose of the hostile work
   environment claim, there are numerous events within the four year period to
   support a claim of race discrimination because Plaintiff is Hispanic.”
   Sanchez also cited Morgan as support for the out-of-time facts. The court
   determined that these earlier-in-time allegations were not “actionable” but
   did not consider the continuing-violation doctrine.
          To comply with the first two orders, Sanchez limited his factual
   recitation in revised complaints but continued to “reserve his rights” as to
   those out-of-time facts. In his memorandum opposing the second motion to
   dismiss, Sanchez described caselaw explaining the continuing-violation
   doctrine and this circuit’s law on that doctrine. The court continued to reject
   pleading the earlier events and held Sanchez had not stated a claim for a
   hostile work environment.



                                          7
Case: 20-30783        Document: 00516107675              Page: 8       Date Filed: 11/24/2021




                                         No. 20-30783


           With respect for the difficulties facing a district court in managing its
   docket, we conclude that the court improperly narrowed the scope of
   Sanchez’s complaint by requiring removal of factual assertions covering the
   earliest time period. The rejection of the pleading those claimed facts seems
   connected to the demand that the complaint be limited to 15 pages. 4 A
   district court has authority to impose reasonable limitations on complaints
   when necessary. The page limitation here, though, cannot be separated from
   the district court’s failure to apply the caselaw that allows older events to be
   considered as part of a pattern that continued into more recent times.
           Chevron urges us to affirm the dismissal on the alternative but related
   ground that Sanchez had failed to file a complaint that contained “a short and
   plain statement of the claim showing that the pleader is entitled to relief.”
   See FED. R. CIV. P. 8(a)(2). Chevron’s analysis for that argument is not
   meaningfully different from what we have already addressed.
           We find an abuse of discretion by the district court when dismissing
   due to Sanchez’s failure to file a shorter complaint.
           We next consider the alternative ruling in the court’s order.
   II.     Dismissal for failure to state a claim
           In addition to dismissing for failure to comply with the various
   limitations imposed in prior orders, the court also dismissed the complaint


           4
             We have considerable sympathy for the district court’s insistence that the order
   was clear that the entire complaint needed to come in at no more than 15 pages and Sanchez
   used 19. At this point in the district court’s multiple efforts to require an adequate
   complaint, it was not likely receptive to the explanation by Sanchez’s counsel that he had
   taken only 15 pages to set out the five matters the court had required, from “1. Decide what
   causes of action you wish to plead” to “5. Identify each actor whose conduct is pleaded and
   explain in sufficient detail why his/her conduct is important.” Item 6 was: “Do this all in
   15 pages or less.” The four additional pages contained introductory and closing material.
   Counsel’s interpretation was not the better one, but it was plausible.




                                                8
Case: 20-30783      Document: 00516107675           Page: 9    Date Filed: 11/24/2021




                                     No. 20-30783


   for failure to state a claim. See FED. R. CIV. P. 12(b)(6). We examine
   whether dismissal on those grounds was appropriate.
          A complaint must set out “sufficient factual matter, accepted as true,
   to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678
   (quotation marks omitted). “A claim has facial plausibility when the plaintiff
   pleads factual content that allows the court to draw the reasonable inference
   that the defendant is liable for the misconduct alleged.” Id. We review
   dismissals under this rule de novo. Clyce v. Butler, 876 F.3d 145, 148 (5th Cir.
   2017). We accept all well-pled facts “as true and view[ them] in the light
   most favorable to the plaintiff.” Raj v. Louisiana State Univ., 714 F.3d 322,
   329–30 (5th Cir. 2013).
          To begin, the district court’s initial explanation of its dismissal
   focused on noncompliance with the court’s orders. When denying the
   motion for reconsideration, though, the court discussed whether any claim
   was sufficiently pled:
          In a case such as this one, a plausible claim for relief ultimately
          requires facts supporting a causal link between Plaintiff’s race,
          national origin, or protected activity and an actionable adverse
          employment action or pervasive and extreme harassment.
          English v. Perdue, 777 F. App’x 94, 97 (5th Cir. 2019). Rather
          than separately pleading causes of action supported by distinct
          fact patterns, Plaintiff cobbles together disparate grievances
          against co-workers with no supervising authority over him as
          well as complaining of comments that were made entirely out
          of his presence. Federal anti-discrimination laws are not a
          general code of civility. Faragher v. City of Boca Raton, 524 U.S.
          775, 788 (1998). Considering the factors identified by the
          Supreme Court, id. at 787–88, the conduct complained of by
          Plaintiff is not so sufficiently severe or pervasive so as to alter
          the conditions of his employment and to create an abusive
          working environment. Simply put, the style of pleading




                                          9
Case: 20-30783       Document: 00516107675           Page: 10   Date Filed: 11/24/2021




                                      No. 20-30783


          employed by Plaintiff has presented the Court a Gordian Knot
          of allegations, from which a plausible cause of action cannot be
          readily discerned.
          We summarize the district court’s conclusions as being that the
   complaint did not allege sufficiently pervasive or severe hostility, and that
   those with possible animus were not decisionmakers for the adverse
   employment actions.
          To determine if these are valid reason for dismissal, we first identify
   the claims Sanchez asserts. According to Sanchez, “[t]he facts as outlined
   support viable claims of discrimination, hostile work environment and
   retaliation pursuant to section 1981 and Title VII.” He explains that the
   complaint’s reference to similarly-situated-Chevron employees is meant to
   support a disparate-treatment claim. We limit our review of the complaint to
   those claims, as his failure to argue on appeal that the complaint sufficiently
   pled anything else ends the need for us to consider other possible claims. Our
   analysis accepts the facts as true for purposes of determining their
   sufficiency. Whether there is evidence to support the claims is not an issue
   at this point.
          A.        Discrimination by disparate treatment
          Title VII creates distinct theories for proving discrimination of
   disparate treatment and disparate impact. Pacheco v. Mineta, 448 F.3d 783,
   787 (5th Cir. 2006). Our “analysis of discrimination claims under [Section]
   1981 is identical to the analysis of Title VII claims.” Body by Cook, Inc. v.
   State Farm Mut. Auto Ins., 869 F.3d 381, 386 (5th Cir. 2017).
          Sanchez alleges discrimination resulting from disparate treatment.
   “Disparate-treatment discrimination addresses employment actions that
   treat an employee worse than others based on the employee’s race, color,
   religion, sex, or national origin.” Pacheco, 448 F.3d at 787. Sanchez bases his




                                           10
Case: 20-30783       Document: 00516107675             Page: 11      Date Filed: 11/24/2021




                                        No. 20-30783


   claims on being a Hispanic male born in Puerto Rico, thereby raising both
   race and national origin as protected classes. 5
           A complaint need not allege “each prong of the prima facie test for
   disparate treatment” in order to overcome a Rule 12(b)(6) motion; to
   support a disparate treatment claim under Title VII, though, it must plausibly
   set out facts that the “defendant took the adverse employment action against
   a plaintiff because of her protected status.” Raj, 714 F.3d at 331 (emphasis in
   original). A plaintiff must allege “facts, direct or circumstantial, that would
   suggest [the employer’s] actions were based on [the plaintiff’s] race or
   national origin or that [the employer] treated similarly situated employees of
   other races or national origin more favorably.” Id.
           Sanchez alleges several adverse actions. In a discrimination claim,
   adverse actions are those that impact the compensation, terms, conditions,
   or privileges of employment. See Pegram v. Honeywell, Inc., 361 F.3d 272, 282
   (5th Cir. 2004). Certainly, his termination as a helicopter pilot with Chevron
   was adverse. He also alleges that he “received a negative performance review
   of a 2- after making complaints to upper management of the harassment
   (based on race and national origin).” He specifically notes that the negative
   performance review “impacted his raise and bonus.” These are plausible
   allegations that Sanchez suffered an adverse employment action.
           Of course, suffering some penalty in employment is not enough. For
   these adverse actions to constitute disparate treatment, Sanchez must have
   plausibly pled that he was treated worse than others for similar shortcomings,
   because of his race or national origin. See Ricci v. DeStegano, 557 U.S. 557,



           5
            Section 1981 only protects against racial discrimination, but we reference both
   protected classes in our discussion for purposes of simplified analysis. See, e.g., Saint
   Francis Coll. v. Al-Khazraji, 481 U.S. 604, 613 (1987).




                                              11
Case: 20-30783        Document: 00516107675               Page: 12        Date Filed: 11/24/2021




                                           No. 20-30783


   577 (2009). To show discriminatory attitudes, Sanchez identifies derogatory
   terms that coworkers and some supervisors called him.
           Sanchez also compares his treatment to that of other Chevron
   employees. The complaint alleges that his negative performance review was
   due to Sanchez’s overloading an aircraft and leaving cargo behind. Sanchez
   names two pilots who allegedly overloaded an aircraft yet not received a
   negative performance review. One of these individuals listed is a white male
   and one is a Hispanic male. Sanchez similarly identifies white male pilots
   who, he says, made similar mistakes to those for which he was discharged and
   who suffered no negative consequences.
           We conclude that Sanchez has asserted plausible facts going to the
   elements of this claim. See Cicalese v. University of Tex. Med. Branch, 924 F.3d
   762, 766–68 (5th Cir. 2019). His pleadings make a plausible claim that he
   suffered actions that are sufficiently adverse in that he lost his job and
   received a negative performance review that affected a term or condition of
   his employment. Further, he adequately pled that those actions were taken,
   at least in part, because of his race or nation origin.
           B.       Hostile work environment
           To state a claim for hostile-work-environment, 6 Sanchez must allege
   (1) he belongs to a protected group; (2) he was subjected to unwelcome
   harassment; (3) the claimed harassment was based on the protected
   characteristic; (4) the claimed harassment affected a term, condition, or
   privilege of employment; and (5) the employer knew or should have known



           6
              Harassment was potentially, but not clearly, an individual claim asserted in
   district court. Because Sanchez on appeal makes no argument supporting reversal as to
   that claim, any possible error in its dismissal is forfeited. See LeMaire v. Louisiana Dep’t of
   Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).




                                                 12
Case: 20-30783     Document: 00516107675            Page: 13   Date Filed: 11/24/2021




                                     No. 20-30783


   of the harassment and failed to take prompt remedial action. See Hernandez
   v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012); see also Frank v.
   Xerox Corp., 347 F.3d 130, 132, 137–38 (5th Cir. 2003) (applying the same
   elements to “hostile work environment claims” brought under both Title VII
   and Section 1981).
          Though some of Sanchez’s claims were not plausibly connected to his
   race or national origin, some were. Sanchez identified coworkers, both
   superiors and equals, who he claimed made derogatory remarks to Sanchez
   based on his race or national origin. Sanchez also named individuals whom
   he claimed were aware of the harassment who had some supervisory
   authority. He also alleges that he made the company aware through several
   reports to his supervisors and others in supervisory roles as early as 2016.
   Our reading of the complaint finds both a claim that Chevron formally
   investigated Sanchez’s reports from October 2016 through July 2017, and a
   claim that Chevron largely ignored his complaints. The complaint asserts
   there was continued discrimination and harassment, including receiving a
   note in his flight bag that said, “Leave our company and go back to Puerto
   Rico you f****ing a**hole immigrant.”            Shortly after this incident, a
   Chevron employee counselor suggested to Sanchez that he take
   administrative leave and seek help from a counselor in his hometown;
   Sanchez accepted that advice. According to Sanchez’s complaint, Sanchez’s
   various reports through the years led to his being reprimanded, a negative
   employment allegation, and decrease in responsibility and pay before he was
   ultimately terminated. The complaint sufficiently alleges that Chevron knew
   of the harassment and did not take meaningful remedial action.
          For the harassment to affect a term or condition of employment, the
   harassment “must be sufficiently severe or pervasive to alter the conditions
   of [the victim’s] employment and create an abusive working environment.”
   Lauderdale v. Texas Dep’t of Crim. Just., Inst. Div., 512 F.3d 157, 163 (5th Cir.



                                          13
Case: 20-30783         Document: 00516107675                 Page: 14        Date Filed: 11/24/2021




                                            No. 20-30783


   2007) (quotation marks and citation omitted). Sanchez plausibly pled such
   an environment. He identified specific individuals and provided detailed
   factual recitations of the harassment he alleges that he endured. He explains
   that the work environment made him physically ill. The hostile-work-
   environment claim was plausible.
            C.      Retaliation
           Sanchez’s position is that the retaliation claim was not addressed in
   the final order. We agree that this claim was not the focus of the order, but
   the final order did refer to the retaliation claim. Thus, to the extent that
   retaliation was part of the dismissal, we look to see if plausible facts support
   such a claim now as part of our de novo review.
            To state a claim for retaliation, Sanchez must allege that (1) he
   engaged in protected activity; (2) he suffered a materially adverse action; and
   (3) a causal connection exists between the two. Jenkins v. City of San Antonio
   Fire Dep’t, 784 F.3d 263, 269 (5th Cir. 2015). Facts supporting a causal
   connection include temporal proximity. Nowlin v. Resolution Tr. Corp., 33
   F.3d 498, 508 (5th Cir. 1994) (discussing causation under Title VII). 7
   “[R]etaliation claims under § 1981 and Title VII . . . are parallel causes of
   action[,] . . . requir[ing] proof of the same elements.” Foley v. University of
   Houston Sys., 355 F.3d 333, 340 n.8 (5th Cir. 2003). In the retaliation context,
   adverse actions are those that “a reasonable employee would have found . . .
   materially adverse, which . . . means it well might have dissuaded a reasonable
   worker from making or supporting a charge of discrimination.” Burlington


           7
             Sanchez also alleged a retaliatory hostile work environment in his complaint. This
   court has not yet stated that such a claim is actionable, but a majority of other circuits have.
   See Heath v. Board of Supervisors for S. Univ. & Agric. & Mech. Coll., 850 F.3d 731, 741 n.5
   (5th Cir. 2017); see also Montgomery-Smith v. George, 810 F. App’x 252, 258 (5th Cir. 2020)
   (a panel of this court stating that this circuit has not stated its position regarding this claim).




                                                   14
Case: 20-30783      Document: 00516107675            Page: 15   Date Filed: 11/24/2021




                                      No. 20-30783


   N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (quotation marks and
   citation omitted).
          Sanchez alleged that he engaged in protected activity at least when he
   initiated a complaint with the EEOC. See Harvill v. Westward Commc’ns,
   LLC, 433 F.3d 428, 439 (5th Cir. 2005). The complaint alleges that Chevron
   was notified of the EEOC charge on or about September 8, 2017, and that
   Sanchez was “deselected” on October 30. His termination officially took
   effect on December 11, 2017. Termination is a materially adverse action, but
   even more, deselection from service “well might have dissuaded a reasonable
   worker from making or supporting a charge of discrimination.” Burlington
   N., 548 U.S. at 68 (quotation marks and citation omitted). A period of less
   than two months between notice of the charge and deselection satisfies the
   causal connection requirement in a prima facie showing. Lyons v. Katy Indep.
   Sch. Dist., 964 F.3d 298, 305–06 (5th Cir. 2020) (holding that “a six-and-a-
   half week timeframe is sufficiently close”); see also Strong v. University
   Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007) (allowing very
   close temporal proximity alone to sometimes establish prima facie case).
          Sanchez pled plausible facts to support this claim of retaliation. As
   with his other claims, all we are holding now is that there was enough in his
   complaint that meets the requirement of plausibility to survive a motion to
   dismiss for failure to state a claim.
          We REVERSE and REMAND for further proceedings.




                                           15